     Case 1:19-cv-01076-NONE-SKO Document 46 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY DELPHIN,                                No. 1:19-cv-01076-NONE-SKO (PC)
12                       Plaintiff,
                                                     ORDER ADOPTING FINDINGS AND
13           v.                                      RECOMMENDATIONS AND DISMISSING
                                                     DEFENDANTS HAMMONDS AND
14    J. MORLEY, et al.,                             WHITSON
15                       Defendants.                 (Doc. No. 45)
16

17          Plaintiff Jeremy Delphin is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On March 26, 2021, the court granted defendants’ motion to dismiss the complaint with

21   respect to Defendants Hammonds and Whitson with leave to amend. (Doc. No. 37.) On April

22   26, 2021, plaintiff filed a notice that he wishes to proceed only on the remaining claims of

23   deliberate indifference against Defendants Brown and Stewart and of excessive force or failure to

24   intercede against Defendants Morley, Villalobos, Banuelos, and Brown. (Doc. No. 42.) On May

25   6, 2021, in response to an order seeking clarification from the magistrate judge (Doc. No. 43),

26   plaintiff filed a second notice that he wishes to proceed only on these claims from his original
27   complaint. (Doc. No. 44.)

28   ///
     Case 1:19-cv-01076-NONE-SKO Document 46 Filed 08/02/21 Page 2 of 2


 1          Therefore, on May 10, 2021, the assigned magistrate judge issued findings and

 2   recommendations, recommending that Defendants Hammonds and Whitson be dismissed without

 3   leave to amend, and that this case proceed on plaintiff’s original complaint for claims of

 4   excessive force or failure to intercede against Defendants Morley, Villalobos, Banuelos, and

 5   Brown, and for claims of deliberate indifference to serious medical needs against Defendants

 6   Brown and Stewart. (Doc. No. 45.) The findings and recommendations were served on plaintiff

 7   and provided him 14 days to file objections thereto. (Id. at 2.) Plaintiff has not filed any

 8   objections and the time to do so has passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
10   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

11   recommendations to be supported by the record and proper analysis.

12          Accordingly,

13            1.    The findings and recommendations issued on May 10, 2021 (Doc. No. 45) are

14                  adopted in full;

15            2.    Defendants Hammonds and Whitson and the claims against them are dismissed

16                  without leave to amend;

17            3.    This case shall proceed on plaintiff’s original complaint for claims of excessive

18                  force and/or failure to intercede against Defendants Morley, Villalobos, Banuelos,

19                  and Brown, and for claims of deliberate indifference to serious medical needs
20                  against Defendants Brown and Stewart, pursuant to 42 U.S.C. § 1983; and,

21            4.    This case is referred back to the assigned magistrate judge for further proceedings.

22
     IT IS SO ORDERED.
23

24      Dated:     July 30, 2021
                                                        UNITED STATES DISTRICT JUDGE
25

26
27

28

                                                        2
